Citation Nr: 0727994	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 29, 
2003, for the grant of service connection for metatarsalgia 
with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2006.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a foot 
disability (claimed as fallen arches and metatarsalgia) was 
denied by a rating decision dated in February 1975.  The 
veteran did not appeal.

2.  The veteran requested to reopen his claim of service 
connection for metatarsalgia and fallen arches in June 2002.  
In July 2002, the RO informed the veteran of the need to 
submit new and material evidence.  The veteran did not 
respond to the July 16, 2002, letter, and the claim was 
denied by letter on August 26, 2002.

3.  The veteran filed a request to reopen the claim of 
entitlement to service connection for metatarsalgia and 
fallen arches on August 29, 2003.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 29, 2003, 
for the grant of service connection for metatarsalgia with 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 5110, 
7105 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1971 to 
December 1974.  He submitted his original claim of 
entitlement to service connection for, inter alia, fallen 
arches and metatarsalgia in December 1974.  

The veteran's service medical records reveal complaints of 
bilateral foot pain, especially the heels, in September 1973.  
An x-ray was noted to be negative.  The veteran was diagnosed 
with metatarsalgia.  In March 1974 the veteran was noted to 
have been provided inserts for his boots in September 1973, 
which had provided relief until March 1974.  He was diagnosed 
with metatarsalgia secondary to prolonged standing.  He was 
noted to have flat feet on a March 1974 podiatry 
consultation.  In August 1974 the veteran was provided arch 
supports.  He was assessed with pes planus and metatarsalgia.  
He was placed on physical profiles for fallen arches and 
metatarsalgia on two occasions in August 1974 and once in 
October 1974.  

The veteran's claim was denied in February 1975.  The basis 
for the denial was that there was no evidence of any 
residuals of fallen arches or metatarsalgia based on the 
results of a January 1975 VA examination.  

The veteran was provided notice of the rating decision in 
March 1975.  He did not appeal.

The veteran submitted a request to reopen his claim of 
service connection for fallen arches and metatarsalgia in 
June 2002.  The RO wrote to the veteran on July 16, 2002, and 
informed him of the evidence/information needed to reopen the 
claim and establish service connection.  The RO also informed 
the veteran that his claim of service connection for fallen 
arches and metatarsalgia was previously denied and had become 
final.  The veteran was informed that he needed to submit new 
and material evidence to reopen his claim.  The veteran did 
not respond to the letter.  

The RO wrote to the veteran on August 26, 2002, and informed 
him that his claim was denied because he failed to provide 
any new and material evidence.  No response to this letter 
was received.

A request to reopen the claim of service connection for 
fallen arches and metatarsalgia was received at the RO on 
August 29, 2003.  The claim was also date stamped September 
3, 2003.  The RO wrote to the veteran in September 2003 and 
informed him that his claim of service connection for fallen 
arches and metatarsalgia was previously denied and had become 
final.  The veteran was informed that he needed to submit new 
and material evidence to reopen his claim.

The veteran was afforded a VA examination in September 2003.  
The examiner said no service medical records were available 
but he noted that the veteran had a copy of a profile dated 
in August 1974 that indicated that the veteran had been 
placed on a physical profile for fallen arches and 
metatarsalgia and that his duty restrictions included no 
prolonged standing or running.  The examiner diagnosed the 
veteran with metatarsalgia with plantar fasciitis.

The veteran was granted service connection for metatarsalgia 
with plantar fasciitis in October 2003.  He was assigned a 10 
percent disability rating for his disability.  The effective 
date of service connection was established as September 3, 
2003, the date his request to reopen was date stamped.

The veteran submitted his notice of disagreement with the 
effective date for service connection in November 2003.  The 
veteran claimed that the effective date should be February 
1975 (the date of the original rating decision in which his 
claim was denied.) 

The RO issued a rating decision dated in November 2003 and 
found that the October 2003 rating decision which granted 
service connection for metatarsalgia with plantar fasciitis 
effective from September 3, 2003, was clearly and 
unmistakably erroneous.  The RO determined that the correct 
effective date for the grant of service connection for 
metatarsalgia with plantar fasciitis was August 29, 2003, the 
date the claim was received.  

The veteran and his spouse provided testimony at a Travel 
Board hearing in May 2006.  The veteran testified that he was 
entitled to an earlier effective date for his service-
connected bilateral foot disability because he originally 
filed a claim in 1975.  He testified that he was upset 
because he was not provided with a reason for the denial in 
1975 so he was unable to file an appeal.  He said he was 
placed on a profile for his foot disability while he was in 
service and he said he received treatment at VA soon after he 
separated from service.  He testified that he has had trouble 
with his feet since he separated from service but that he 
moved on with his life.  He testified that he was treated 
unfairly because he was denied service connection in 1975.  
The veteran testified that he was unsure if he was provided 
information regarding the fact that he could appeal his 
denial in 1975.  The veteran's spouse testified that the 
veteran could not get relief for his foot problems and that 
she and the veteran had to sleep separately at times because 
the veteran's bilateral foot disability kept him up at night.  

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2006).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2006).  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

The veteran was originally denied service connection for 
metatarsalgia and fallen arches in February 1975.  He failed 
to perfect an appeal of that decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2006).  As such, new and material evidence 
was required to reopen the claim.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  (As for his claim 
that he was not informed about the reason for the 1975 
denial, the Board notes that a letter telling the veteran of 
the denial and of his right to appeal was sent to his then-
known address on March 12, 1975.  The law regarding issuance 
of statements of the case was then in effect, which would 
have put the veteran on notice regarding the RO's reasoning 
had he exercised his right to appeal and would have allowed 
for an informed appeal by the veteran.  He was told of this 
process in the March 1975 letter.  Because he did not 
initiate an appeal by filing a notice of disagreement, no 
further action was taken by the RO.)

The veteran submitted a request to reopen his claim of 
service connection for fallen arches and metatarsalgia in 
June 2002.  (He never filed a claim of service connection for 
plantar fasciitis; service connection for this disability was 
granted sua sponte by the RO in October 2003.)  He was 
informed by a July 16, 2002, letter that new and material 
evidence was required to reopen the previously denied claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  
The veteran failed to respond and the claim was denied by a 
letter dated August 22, 2002.  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2006).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court), has 
explicitly stated that the "mere presence" of a diagnosis of 
a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

In this case, the evidence of record shows that the veteran 
was denied service connection for fallen arches and 
metatarsalgia in February 1975 and did not appeal that 
decision.  As such, new and material evidence was required to 
reopen his claim of service connection.  He filed another 
claim in June 2002 but he failed to respond to a request for 
evidence and the claim was denied by the RO in an August 2002 
letter.  

The veteran's current claim was received on August 29, 2003.  
In regard to this claim, the veteran was afforded the 
earliest possible effective date.  His initial claim was 
denied in February 1975 and he failed to appeal.  Thus new 
and material evidence was required to reopen the claim and 
establish service connection.  He filed another claim of 
service connection in June 2002 and he failed to submit any 
new and material evidence.  Finally, he filed the current 
claim on August 29, 2003, and the RO established the date of 
the claim to reopen as the effective date and there is no 
legal basis to establish an earlier date.  See Nelson, 
Leonard, Sears, and Lapier, supra.  

In light of the above, there is no basis to establish an 
earlier effective date for the grant of service connection 
for the veteran's metatarsalgia with plantar fasciitis.  The 
veteran's claim is denied.

As noted above, the Board finds that there is no basis to 
assign an earlier effective date.  The preponderance of the 
evidence is therefore against the claim for an earlier 
effective date.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to notify.

The RO wrote to the veteran in September 2003 and informed 
him that he needed to submit new and material evidence to 
reopen his claim in regard to his feet.  He was told of what 
was required to substantiate the underlying claim.  He was 
informed of what the RO would do in the development of the 
claim, what he was required to do and that he should submit 
evidence in support of his claim.  

The RO granted service connection in October 2003.  The 
veteran was informed that his claim of service connection for 
metatarsalgia with plantar fasciitis was assigned a 10 
percent disability rating from September 3, 2003.  The 
veteran filed a notice of disagreement with the effective 
date and the RO issued a rating decision dated in November 
2003 and assigned a 10 percent disability rating from the 
date that he filed his claim-August 29, 2003.  

The RO wrote to the veteran again in November 2003 and 
notified him of the evidence/information required to 
substantiate his claim for an earlier effective date.  He was 
advised to submit any evidence he had.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records.  The veteran was afforded a 
VA examination.  The veteran provided testimony at a Travel 
Board hearing.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection should be awarded at an earlier date.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2006).  


ORDER

Entitlement to an effective date earlier than August 29, 
2003, for the grant of service connection for metatarsalgia 
with plantar fasciitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


